ON MOTION TO DISMISS
DOMENGEAUX, Judge.
Defendants-appellees have filed motions to dismiss plaintiff School Board’s suspensive appeal, alleging as grounds therefor that no bond was posted by the appellant and that the appeal was not timely taken. These contentions have no merit.
LSA-R.S. 13:4581 and the jurisprudence interpreting said statute clearly allow school boards to perfect appeals *95without the necessity of posting bond. State ex rel. Temple v. Vernon Parish School Board, La.App., 178 So. 176. Furthermore, in cases where the appellant is exempt from furnishing an appeal bond, the appeal is perfected upon the rendition of the order granting the appeal. State ex rel. Temple v. Vernon Parish School Board, supra; Southern Bell Tel. & Tel. Co. v. Louisiana Public Service Comm., 185 La. 729, 170 So. 548. In this case the order granting the appeal was, insofar as we can determine from the record, rendered on the day the judgment was signed. Therefore, there can be no question of its timeliness.
For the foregoing reasons the motion to dismiss is denied.
Motion denied.